People v McDonald (2019 NY Slip Op 06975)





People v Mcdonald


2019 NY Slip Op 06975


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019

PRESENT: WHALEN, P.J., SMITH, CARNI, AND WINSLOW, JJ. (Filed Sept. 27, 2019.) 


MOTION NOS. (34/15 and 47/18) KA 14-00040.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vISAAC L. MCDONALD, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for writ of error coram nobis denied.